DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1,2,4-6,8,10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US20180100708) in view of Ichihashi (US20140110188).
With respect to claim 1 Hsieh discloses an acoustic unit comprising:
An acoustic cell (formed by one of the perforations of element 115); and a vapor chamber (see figure 9) attached across the cell, the vapor chamber configured to employ vapor-liquid phase changing to help move heat past the cell (abstract and implicit in the term vapor chamber as describing a heat removing mechanism).
Hshieh does not disclose the presence of a septumized acoustic cell. 
Ichihashi discloses the use of septumized acoustic cells to enhance the sound reduction a system by varying the depth of the acoustic cell (see abstract and column 1).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing to combine the teachings of Ichihahsi to provide for acoustic cells that attenuate different frequencies by means of the use of acoustic septa with the acoustic structure of Hshieh. This would 
With respect to claim 2 Hsieh as modified further discloses wherein the vapor chamber is an acoustic element (due to he shape of the chamber as seen in figure 9 and Its interaction with the perforated member 9 this would be the case), whereby the acoustic unit is configured to attenuate the movement of the frontal acoustic excitation using the vapor chamber (again by nature of its presence this would result).
With respect to claim 4 Hsieh as modified further discloses wherein the acoustic unit comprises :
The cell; and the vapor chamber across the cell as an acoustic septum, whereby the cell is acoustically septumized (see figure 9 of Hsieh the elements are so located and in conjunction with the teachings of Ichihashi that this is a desirable manner of altering the attenuation properties this would obviously result.
With respect to claim 5 Hsieh as modified further discloses wherein the acoustic unit has a cutoff reflection frequency (this is implicit in the structure as the structure taught will necessarily have such a cut of frequency where sound is no longer absorbed but is instead reflected for the same reasons as in the instant invention), and the vapor chamber is an anti vibration plate (again due to the structure thereof), whereby the acoustic unit is configured to substantially reflect frontal acoustic excitation below the cutoff frequency using the vapor chamber.
With respect to claim 6 Hsieh as modified further discloses (see figure 9 of Hsieh) wherein the vapor chamber is attached across the cell at a depth, and the cell us configured to rectify diffused frontal acoustic excitation into normal frontal acoustic excitation (see again the present structure).
With respect to claim 8 Hsieh as modified further discloses wherein the acoustic unit comprises the cell an acoustic septum attached across the cell (see Ichihashi), whereby the cell is acoustically septumized; and 

With respect to claim 10 Hsieh as modified further discloses wherein the acoustic septum is attached across the cell at a depth (see teachings of Ichihashi), and the cell is configured to rectify diffused frontal acoustic excitation into normal frontal acoustic excitation (by nature of the structure provided).
With respect to claim 12 Hsieh as modified further discloses wherein the vapor chamber has a body with an exterior heat absorption face and an opposing exterior heat dissipation face (see Hsieh figure 9) and to help move heat past the cell, the vapor chamber is configured to absorb heat at the heat absorption face, employ vapor-liquid phase changing to effectively thermally conduct absorbed heat through the body to the heat dissipation face and dissipate effectively thermally conducted heat at the heat dissipation face (see abstract and column 1 of Hsieh).
With respect to claim 13 Hsieh as modified discloses an acoustic panel (see structure of Hsieh which acts as a panel and see teachings of Ichihashi to use such acoustic structures in larger panels) comprising:
A cellular panel that forms cells (see element 155 of Hsieh and see Ichihashi);
An acoustic unit whose construction is based on a cell, the acoustic unit including the cell and an acoustic element attached across the cell (see septa of Ichihashi) whereby the acoustic unit is configured to attenuate the movement of the frontal acoustic excitation using the acoustic element, and made at least partially from a thermally nonconductive material (taught as being fibers by Ichihashi); and
A vapor chamber (see Hsieh) attached across the cell, the vapor chamber having a body with an exterior heat absorption face and an opposing exterior heat dissipation face, the vapor chamber configured to help move heat past the cell by absorbing the heat at the heat absorption face a, employing vapor-liquid phase changing to effectively thermally conduct absorbed heat through the body 
With respect to claim 14 Hsieh as modified further discloses wherein the cell on which the a construction of the acoustic unit is based and the cell across which the vapor chamber is attached are the same cell, and the vapor chamber is the acoustic element (taught to be an acoustic element one can consider it to be placed in such a manner as to meet the limitation), whereby the acoustic unit is configured to attenuate the movement of fontal acoustic excitation using the vapor chamber.
2. Claims 3,7,9,11, and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US20180100708) in view of Ichihashi (US20140110188) as applied to claim 1 above and in further view of Hakuta (US10099317).
With respect to claims 3,7,11 and 15 Hsieh as modified discloses the invention as claimed except expressly wherein the remainder of the acoustic unit is made at least partially from a thermally nonconductive material.
Hakuta discloses the use of a thermally nonconductive material (various polymers and plastics in column 9 ) to form an acoustic absorption cellular structure.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Xxx to sue such a material so as to have direct control over the direction of the heat dissipation. 
With respect to claim 16 Hsieh as modified further discloses wherein the frequency target is a cutoff reflection frequency (by nature of the structure this is the case), and the acoustic unit comprises:
The cell, wherein the cell is made from the thermally nonconductive material (see Hakuta); and the vapor chamber attached across the cell as an acoustic septum (taught to go across by Hsieh and the use of a septum is taught by Ichihashi), whereby the acoustic cell is acoustically septumized; wherein 

With respect to claim 17 Hsieh as modified further discloses wherein the vapor chamber is attached across the cell at a depth (see teachings of Ichihahsi as to placing the septum at a depth to alter frequency response), and the cell us configured to rectify diffused frontal acoustic excitation into normal frontal acoustic excitation (by nature of the structure).
 With respect to claim 20 Hsieh as modified further discloses wherein the vapor chamber has a body with an exterior heat absorption face and an opposing exterior heat dissipation face, and to help move heat past the cell, the vapor chamber is configured to absorb heat at the heat absorption face, employ vapor-liquid phase changing to effectively thermally conduct absorbed heat through the body to the heat dissipation face, and dissipate effectively thermally conducted hear at the heat dissipation face.
With respect to claims 9 and 18 Hsieh as modified discloses the invention as claimed except for the provision of the vibratory membrane. 
Hakuta (element 18) discloses a vibratory membrane (disclosed as a vibratory film column 7). 
It would have been obvious to one of ordinary skill in the art to use a vibratory film member as yet another known means of sound reduction for the acoustic unit of Hsieh as modified. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leyko (US20170089238) discloses a heat exchange and nosie reduction panel for propulsion assembly; Kusuda (US20180356158) discloses an aircraft heat exchanger; and  Lin (US20180106552) discloses a vapor chamber and heat pipe.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837